             Case 2:17-cr-00501-MHT-WC Document 30 Filed 10/02/18 Page 1 of 3

PS 12C
(9/272017)




                                          United States District Court

                                                             for

                                             Middle District of Alabama

                          Petition for Warrant or Summons for Defendant
                                 Under Pretrial Release Supervision

Name of Defendant: Chriswell Brian Horton                                    Case Number:2:17CR501-MHT

Name of Releasing Judicial Officer: The Honorable Wallace Capel, Jr., Chief U.S. Magistrate Judge
                                    The Honorable Charles A. Stampelos, U.S. Magistrate Judge (Northern District of Florida)
Date of Release: January 19, 2018

Original Offense: Count One: Conspiracy
                  Count Two: Unlawful Possession, Transport, or Sale of Stolen Explosive Material

Date of Next Court Appearance: April 4, 2019

Type of Release: Pretrial Release                               Date Supervision Commenced: January 19, 2018

Assistant U.S. Attorney: Bradley Bodiford                           Defense Attorney: Donnie Bethel



                                           PETITIONING THE COURT

Si To issue a warrant
❑ To issue a summons


The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number       Nature ofNoncompliance

Violation One:           On September 27, 2018, Horton admitted to smoking marijuana and snorting
Condition 3(f):          methamphetamine. Horton advised he used on September 16, 2018, when some friends
"The defendant           came to his house. Horton admitted to using the above controlled substances because he
must not use or          was scheduled to be sentenced on September 20, 2018, and thought he would be going to
unlawfully               prison. Even though Horton admitted to his drug use, we proceeded with a drug test. After
possess a narcotic       receiving a presumptive positive for marijuana and methamphetamine, Horton was
drug or other            confronted on his honesty. Horton then admitted to using additional times because he was
controlled               given an undetermined amount of methamphetamine from his associates. Horton advised
substances defined       the last time he snorted a couple of lines of methamphetamine was on September 25, 2018.
in 21 USC § 802,
unless prescribed                                                                                          tl

by a licensed
medical
practitioner."




                                                                                                                  .9    'L.:,
                                                                                                            c-)   v.)
           Case 2:17-cr-00501-MHT-WC Document 30 Filed 10/02/18 Page 2 of 3
Honorable Wallace Capel, Jr., Chief U.S. Magistrate Judge
October 2, 2018
Page 2

RE: Horton, Chriswell Brian
    Dkt.# 2:17cr501-MHT
    PS 12C
Violation Two:             Based   on the defendant's admission, Horton unlawfully possessed a controlled substance
Condition 3(f):              (methamphetamine)from September 16, 2018 until September 25,2018.
"The defendant
must not use or
unlawfully
possess a narcotic
drug or other
controlled
substances defined
in 21 USC § 802,
unless prescribed
by a licensed
medical
practitioner."

Supervision history of defendant and actions taken by officer:

Even though this is Horton's first serious violation, it should not be taken lightly. Horton was not truthful to the probation
officer and only disclosed his further non-compliance once this officer investigated the violations. In addition, Horton was
engaging in criminal behavior while on location monitoring at his residence.

U.S. Probation Officer Recommendation:

CZ The term of release should be:
   2KI revoked.
❑ The conditions of release should be modified as follows:



                                           I declare under penalty of perjury that the foregoing is true and correct.

                                                                                         Respectfully submitted,

                                                                                         by   /s/ Kevin Poole
                                                                                              Senior United States Probation Officer
                                                                                         Date: October 2, 2018


Reviewed and approved by:               /s/ Darren Kennemer
                                        Supervisory U.S. Probation Officer




THE COURT ORDERS:

❑ No action.
❑ The issuance of a warrant.
1=1 The issuance ofa summons.
❑ Other
           Case 2:17-cr-00501-MHT-WC Document 30 Filed 10/02/18 Page 3 of 3

Honorable Wallace Capel, Jr., Chief U.S. Magistrate Judge
October 2, 2018
Page 3

RE: Horton, Chriswell Brian
    Dkt.# 2:17cr501-MHT
    PS 12C



                                                            CHIEF U.S. MAGISTRATE JUDGE




                                                                       Date
